Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 12, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00761-CV

    JAMES B. VAN BERGEN AND SUSAN VAN BERGEN, Appellants
                                       V.

        SUSAN SOSKI PHILLIPS AND WANDA FOSTER, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-02498

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 23, 2012. On February 4,
2013, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.